         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 CHAD J. PETITPAS,
      Plaintiff,

        v.                                                    No. 3:20-cv-00769 (JAM)

 GRIFFIN et al.,
       Defendants.


         SECOND INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

        Plaintiff Chad J. Petitpas is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He has filed a complaint pro se under 42 U.S.C. § 1983 against four DOC

employees, principally alleging that they violated his constitutional rights by retaliating against

him, putting his safety at risk, and failing to take adequate steps to combat COVID-19. He seeks

damages and injunctive relief in connection with his claims.

       In a prior initial review order, I allowed Petitpas’s Eighth Amendment claims to proceed

against two defendants, and I dismissed all Petitpas’s remaining claims without prejudice.

Petitpas timely filed a second amended complaint that includes additional factual allegations in

support of his claims. For the reasons set forth below, I will allow several more of Petitpas’s

claims to proceed after my second initial review.

                                           BACKGROUND

       Petitpas names four defendants: Captain Griffin, Officer Tiede, Warden Stephen Faucher,

and then-Deputy Commissioner Angel Quiros. Doc. #30 at 16-17. Each defendant is sued in their

official and “unofficial” capacities, which I construe to mean their individual capacities. Ibid.

       The following facts are alleged in Petitpas’s second amended complaint and the

documents attached to it, and they are accepted as true for purposes of initial review only.

                                                  1
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 2 of 20




       On April 21, 2020, the DOC Commissioner issued a mask requirement for on-duty DOC

staff members whenever social distancing is not possible, effective on April 22. Id. at 2 (¶ 1); 19

(Ex. A). That same day, Warden Faucher of Brooklyn Correctional Institution (“Brooklyn”)

posted a Notice to Inmate Population, signed by Deputy Commissioner Quiros, requiring masks

to be worn when inmates are exiting their cells or cubicles, or are in common areas, effective

April 22, with inmates subject to progressive discipline for noncompliance. Id. at 2 (¶ 2); 21 (Ex.

B).

       On April 26, Petitpas wrote a letter to Deputy Commissioner Quiros informing him that

Warden Faucher was not enforcing the mask policy at Brooklyn and was not requiring staff to

wear a mask unless social distancing was not possible. Id. at 2 (¶ 3). Petitpas’s letter explained

that DOC staff were not wearing masks while they were posted to the officers’ desk in the center

of a dorm where inmates must go to ask for items like an Inmate Request Form, typewriter, or

commissary form. Ibid. (¶ 3). There would often be five to six officers “shoulder to shoulder” at

the officers’ desk not wearing masks, and very few if any of the officers would put on their

masks if Petitpas or another inmate went to the desk. Ibid. (¶ 3). Petitpas’s letter also requested

clarification about what was considered to be an acceptable social distance between staff and

inmates and whether staff had to wear their masks when they could not stay at least six feet apart

because Faucher was relying on a “technicality” to ignore the policy. Id. at 14 (¶ 52). Deputy

Commissioner Quiros did not respond to Petitpas’s letter. Ibid.

       On May 1, the first inmate from Petitpas’s housing unit was removed after exhibiting

COVID-19 symptoms; he later tested positive and was transferred to solitary confinement at

Northern Correctional Institution (“Northern”). Id. at 3 (¶ 4). By May 8, eight more inmates were

transferred to Northern. Ibid. (¶ 5). Between May 1 and May 8, Petitpas spoke to Warden



                                                  2
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 3 of 20




Faucher “on two separate occasions asking him to enforce the mask policy because staff were

refusing to wear their masks and staff were ignoring the inmates who were refusing to wear their

masks.” Ibid. (¶ 6). Several other inmates also spoke to Warden Faucher about this issue. Ibid.

       By May 10, the number of people who were sick in Petitpas’s housing unit reached

“frightening” levels, including Petitpas’s bunk mate and others who stayed in bed and refused all

meals for five days, yet these inmates refused to wear their masks. Id. at 4 (¶ 7).

       On May 11, Petitpas asked Officer Williams to alert medical staff that other inmates in

the housing unit were sick and needed temperature checks, and Officer Williams indicated he

would let the “Brass” know right away, but no medical staff came to the unit. Ibid. (¶ 8). Petitpas

also wrote two Inmate Request Forms to Warden Faucher. Ibid. (¶ 9). The first was a freedom-

of-information request seeking confirmation of the DOC’s mask policy and the number of

disciplinary reports that had been issued under the mask policy. Ibid. The second sought to

preserve two surveillance videos, which would show several inmates asking Warden Faucher on

April 26 to enforce the mask policy while Officer Bauer was standing two feet away from them

not wearing a mask, and Bauer and another officer on May 8 not wearing masks during their

shifts. Id. at 4-5 (¶¶ 11, 13). Warden Faucher claimed he did not receive these requests. Ibid. (¶¶

10, 12). Petitpas and two other inmates again requested to have medical staff perform

temperature checks on May 12, but no medical staff came to the unit. Id. at 5 (¶ 14).

       On May 13, Petitpas contacted a friend by telephone and requested that the friend contact

the facility and Deputy Commissioner Quiros about the lack of response to the requests for

temperature checks and the failure of correctional and medical staff to provide medical attention

for inmates who exhibited COVID-19 symptoms. Ibid. (¶ 15). Petitpas’s friend sent an email to

Quiros and other DOC officials that same day about the lack of medical assistance for inmates



                                                  3
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 4 of 20




and stating that “the mask mandate is also not working at this facility as the staff may or may not

be compliant at their discretion.” Id. at 14 (¶ 53); 47 (Ex. H). At that time, at least three of the

four dorms were on quarantine status, and dozens of sick inmates had been sent to Northern’s

unit for COVID-19 positive inmates. Id. at 14 (¶ 53).

        About 30 minutes after Petitpas called his friend, medical staff came to the housing unit

to take the inmates’ temperatures. Id. at 5 (¶ 16). The phone monitor told Petitpas that Deputy

Commissioner Quiros called the facility after getting the email from Petitpas’s friend. Id. at 14 (¶

54).

        That same day at 2:00 pm, while Petitpas was at recreation, Captain Griffin came to his

unit and told the inmates that “Petitpas, is on the phone dropping kites (notes) YOU ARE

SICK!” Id. at 6 (¶ 17). Several inmates confronted Petitpas believing he was an informant

because of Griffin’s statements. Ibid. (¶ 18). This action allegedly placed Petitpas at risk of

serious injury because of how it changed his reputation among the inmates. Id. at 10-11 (¶¶ 39-

41).

        Petitpas’s complaint attaches four declarations from other inmates that corroborate his

version of Griffin’s actions. See id. at 50-53. Justin Sanchez’s declaration states that “Captain

Griffin could be heard repeating Petitpas’ name at every cube she went into clearly trying to

make it seem Petitpas was snitching on people who are sick,” and that “this caused tension in the

dorm.” Id. at 51 (¶¶ 3-4). Steven Marshall’s declaration states that “many people in the dorm

were mad about what [Griffin] said and a few people confronted Petitpas wanting to know why

[Griffin] would make something like that up.” Id. at 53 (¶ 3).

        Petitpas never told Griffin about any inmate in his unit, so she must have obtained the

information from his phone call to a friend, even though she is not the phone monitor and DOC



                                                   4
          Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 5 of 20




staff are prohibited from sharing confidential information under Administrative Directive 1.13.

Id. at 6-7 (¶ 22).

        On May 14, Petitpas’s friend sent a second email to Deputy Commissioner Quiros that

described how “Captain Griffin went around waking every man who was sleeping yesterday to

say ‘Chad says [you’re] sick. Are you sick?’” Id. at 14 (¶ 54); 48 (Ex. I). Quiros never responded

to this second email. Id. at 14 (¶¶ 54-55).

        On May 14, Petitpas also filed a written complaint to Warden Faucher requesting that

Griffin be reprimanded for her statements in violation of DOC Administrative Directives 1.13

and 2.17, and requesting that Griffin provide a written apology and a clarification that she had

made up the accusation that he was an informant. Id. at 6 (¶ 20); 22-26 (Ex. C). In response to

this complaint, Warden Faucher acknowledged that Petitpas’s “name was mentioned during the

course of a conversation as to why [Griffin] was questioning [the inmates’] state of health,” but

that he saw no violation of the Administrative Directives “as there was not malicious intent or

confidential information divulged.” Id. at 6 (¶ 21); 27 (Ex. C).

        On May 18, Officer Salisbury confronted two individuals in Petitpas’s dorm who were

not wearing their masks appropriately and ordered the inmates onto their bunks, denying

everyone access to the day room, phones, and showers. Id. at 15 (¶ 57). Petitpas was ordered to

remain on his bunk the entire shift less than three feet from his bunk mate who “was visibly sick

with a dry cough that could be heard across the dorm.” Ibid. Petitpas alleges that these dangerous

conditions were the result of the lack of proper training or guidance on Quiros’s mask policy and

how to use of “progressive discipline” to hold individual offenders accountable. Ibid. (¶¶ 58-59).

        That same day, Officer Miller discovered that a four-inch piece of metal had been broken

off of two different lockers in the unit, posing a potential safety risk to inmates and staff. Id. at 7



                                                   5
           Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 6 of 20




(¶ 23). Warden Faucher and Captain Griffin were notified about the missing metal pieces, but

they took no measures to abate that risk, and the two metal pieces remain outstanding. Ibid.

          On May 23, Petitpas was reading on his bed when he heard Officer Tiede screaming at an

inmate Jose Marquez, who is a well-known and openly affiliated Latin King, about not wearing

his mask correctly. Id. at 7 (¶¶ 24-25). After Marquez asked Tiede not to scream at him, Tiede

responded by screaming at Marquez to put his mask on and that if Marquez had “a problem with

it” to “go take it out on Petitpas! Petitpas is who you should be mad at.” Ibid. (¶ 24).

          Marquez sat at a table with three other Latin King-affiliated inmates as Tiede continued

to scream Petitpas’s name repeatedly. Ibid. (¶ 25). Some inmates yelled back to Tiede, asking

what Petitpas had “to do with anything” and why did Officer Tiede keep bringing him up, while

others called for Petitpas to confront Officer Tiede. Ibid. Petitpas attempted to approach Tiede to

ask him to stop using his name to incite the inmates, but Tiede was “belligerent” and continued

to scream Petitpas’s name for several minutes even after Petitpas walked away from him. Id. at 8

(¶ 26).

          Petitpas’s complaint attaches three declarations from other inmates that corroborate his

version Tiede’s actions. See id. at 53-57. Michael Chapman’s declaration states that Tiede

“pointed to Petitpas’ cube and told the offending inmate to go take it up with Petitpas” and that

Tiede’s actions “created an immediate uproar from the inmates in the dorm” and “had the

potential for violence towards … Petitpas.” Id. at 55 (¶¶ 4-5).

          The following evening, Marquez was given an informal disciplinary report by Officer

Salisbury, who is Officer Tiede’s closest associate. Ibid. (¶ 27). After he refused to sign the

report, Marquez received a Class A or B disciplinary report. Ibid. Marquez “immediately began

to blame” Petitpas for the disciplinary report. Ibid. After Marquez was found guilty of the



                                                   6
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 7 of 20




infraction, he lost RREC credit. Ibid. (¶ 28). Marquez held Petitpas responsible and wanted to

fight him. Ibid. Marquez and two of his “associates”—Manor and Bryan—remarked that

“something was not right” about two different officers calling Petitpas a “snitch” in one week.

Ibid. They wanted him to move to another dorm, but Petitpas said that he had done nothing

wrong and would rather fight. Ibid. Several other inmates got involved to de-escalate the

confrontation. Ibid. The fight was avoided because Petitpas tested positive for COVID-19 and

was moved to another dorm that was serving as the quarantine unit. Id. at 8-10 (¶¶ 28, 36).

       Several officers encouraged Petitpas to write up this incident and indicated Tiede’s

actions made them uncomfortable working with Tiede, especially given the missing pieces of

metal in the unit. Id. at 9 (¶ 31). Petitpas filed a written complaint with Faucher on May 24,

which requested that Tiede be reprimanded for violating Administrative Directives 1.13 and

2.17, and placed on a status in which he could not have contact with inmates. Id. at 9 (¶ 34); 28-

31 (Ex. D). Faucher’s response on June 11 stated Petitpas’s allegations of staff misconduct “will

be looked into.” Id. at 9 (¶ 35); 32 (Ex. E).

       On June 17, after Petitpas had tested positive for COVID-19 and had been moved to the

quarantine unit across the hall, Tiede came to the quarantine unit even though he was not

working in it. Id. at 9-10 (¶ 36). Tiede called Petitpas “everyone’s problem,” blamed inmates

having to move out of their units on him, and told those frustrated by the cleaning and mask

requirements to “get together and take it out on Petitpas.” Id. at 10 (¶ 36). Marquez’s associate

Manor heard Officer Tiede say “[a]ll they need to do is look Petitpas up to see what he is all

about” and relayed this to Marquez. Id. at 8 (¶ 29). When Petitpas returned from the quarantine

unit, Marquez made a comment about looking Petitpas up. Ibid. Another inmate named Deputy

became involved and threatened to look up Marquez about why he cannot be around his own



                                                 7
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 8 of 20




kids, at which point Marquez punched Deputy in the face and attacked Deputy with a chair in the

middle of the dorm. Ibid.

        Petitpas filed a written complaint about Officer Tiede’s conduct on June 17, as did two

other inmates whose complaints corroborated Petitpas’s allegations. Id. at 10 (¶ 38); 33-34, 37-

39 (Ex. F). In response to Petitpas’s complaint, Warden Faucher stated “[a] review of the

allegations of misconduct has been conducted, and the issue has been handled as deemed

appropriate.” Id. at 35 (Ex. F).

        Ultimately, 51 of the 80 inmates in Petitpas’s initial housing unit tested positive for

COVID-19. Id. at 11 (¶ 41). Brooklyn had more COVID-19 cases than any other DOC facility,

with 220 of 330 inmates contracting COVID-19, as well as more than half of the 68 correction

officers. Id. at 12-13 (¶ 56).

        In my initial review order addressing Petitpas’s first amended complaint, I allowed

Petitpas’s Eighth Amendment deliberate indifference claims to proceed only against Captain

Griffin and Warden Faucher in their individual capacities for money damages. See Doc. #25;

Petitpas v. Griffin, 2020 WL 6826723 (D. Conn. 2020). I dismissed all of Petitpas’s other claims

without prejudice to the filing of a proposed amended complaint. Ibid.

        On December 30, 2020, Petitpas timely filed a second amended complaint, which alleges

additional facts and otherwise reasserts claims against each defendant for retaliation in violation

of his First Amendment rights and deliberate indifference to his health and safety in violation of

the Eighth Amendment. Doc. #30 at 11-15 (¶¶ 41, 45, 51, 59). Petitpas once again seeks money

damages and injunctive relief related to his conditions of confinement at Brooklyn. Id. at 16-17.

Petitpas is currently incarcerated at Corrigan Correctional Institution. Doc. #35.




                                                  8
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 9 of 20




                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

       The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough

facts—as distinct from legal conclusions—that give rise to plausible grounds for relief. See, e.g.,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Notwithstanding the rule of liberal interpretation of a pro se complaint, a complaint may

not survive dismissal if its factual allegations do not meet the basic plausibility standard. See,

e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       As I have already allowed some of Petitpas’s claims to proceed, this initial review order

will only evaluate the claims that Petitpas reasserts with additional factual allegations that I

previously dismissed. I will again dismiss Petitpas’s claims for injunctive relief and for damages

against the defendants in their official capacities because Petitpas has not alleged any facts that

could cure the defects with those types of claims that I identified in my first initial review order.

See Petitpas, 2020 WL 6826723, at *7.

       First Amendment retaliation

       Petitpas alleges that each defendant violated his First Amendment rights by retaliating



                                                  9
          Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 10 of 20




against him for his complaints about Brooklyn’s response to COVID-19 and their subsequent

actions. Doc. #30 at 11-15 (¶¶ 41, 45, 51, 59).

          “Prison officials may not retaliate against inmates for exercising their constitutional

rights.” Perez v. Cook, 2020 WL 3893024, at *5 (D. Conn. 2020) (citation omitted). “To

establish a First Amendment retaliation claim, [Petitpas] must show (1) that the speech or

conduct at issue was protected, (2) that the [official] took adverse action against [him], and (3)

that there was a causal connection between the protected speech and the adverse action.”

Brandon v. Kinter, 938 F.3d 21, 40 (2d Cir. 2019) (cleaned up). The adverse action must have

been serious enough to “deter a similarly situated individual of ordinary firmness from

exercising [his] constitutional rights.” Fabricio v. Annucci, 790 F. App’x 308, 311 (2d Cir. 2019)

(same).

          The Second Circuit has “instructed district courts to approach prisoner retaliation claims

with skepticism and particular care, because virtually any adverse action taken against a prisoner

by a prison official—even those otherwise not rising to the level of a constitutional violation—

can be characterized as a constitutionally proscribed retaliatory act.” Dolan v. Connolly, 794

F.3d 290, 295 (2d Cir. 2015). For this reason, a prisoner’s First Amendment retaliation claim

must “be supported by specific and detailed factual allegations, not stated in wholly conclusory

terms.” Ibid. (cleaned up).

          Petitpas alleges that Captain Griffin retaliated against him in violation of the First

Amendment by telling the inmates in Petitpas’s housing unit that he was an informant after he

called and asked his friend to alert Quiros to Brooklyn’s inadequate COVID-19 response. Doc.

#30 at 10-11 (¶¶ 39-41).




                                                    10
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 11 of 20




       A prisoner has a right under the First Amendment to complain about prison conditions,

especially conditions that the prisoner believes endanger his health and safety. See Gomez v.

Dep’t of Corr., 2020 WL 6526108, at *3 (D. Conn. 2020) (finding plaintiff’s verbal complaint

about staff failure to use personal protective equipment sufficient to establish protected speech or

conduct for purposes of initial review). “The filing of grievances clearly constitutes protected

activity; courts within this Circuit have also found that in some circumstances this protection

extends beyond the filing of formal grievances to oral complaints made to corrections

officers.” Dehaney v. Chagnon, 2017 WL 2661624, at *3 (D. Conn. 2017) (cleaned up). I

conclude Petitpas’s phone call and his friend’s relaying Petitpas’s complaint to the DOC and

Quiros is protected activity for initial pleading purposes.

       The Second Circuit has explained that labeling an inmate an informant does not

constitute an “adverse action” giving rise to a First Amendment retaliation claim without “some

factual showing that that the comments by the prison officials actually risked inciting other

inmates” against him. Dawes v. Walker, 239 F.3d 489, 493 (2d Cir. 2001), overruled on other

grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 (2002). Petitpas has now alleged

specific facts, including through declarations from other inmates, that plausibly suggest that

Captain Griffin’s accusations actually risked inciting other inmates against Petitpas and that they

subjected Petitpas to a risk of harm sufficient to deter an inmate of ordinary firmness from

exercising his constitutional rights. Petitpas also plausibly alleges a causal connection between

Captain Griffin’s actions and Petitpas’s protected speech because of the short time period

between Petitpas’s friend’s email and Captain Griffin’s actions. Accordingly, I conclude for

initial pleading purposes that Petitpas has alleged enough facts to allow his First Amendment

retaliation claim against Officer Tiede to proceed.



                                                 11
         Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 12 of 20




        Next, Petitpas alleges that Officer Tiede retaliated against him for filing complaints with

Warden Faucher, first about the lack of measures taken at Brooklyn in response to COVID-19

and then about Tiede’s prior conduct toward Petitpas. Doc. #30 at 11-12 (¶¶ 42, 45). “The filing

of prison grievances is a protected activity.” Brandon, 938 F.3d at 40. As to the second prong,

Petitpas’s second amended complaint includes factual allegations detailing how Officer Tiede

repeatedly told inmates to take out their frustrations on Petitpas, and how those accusations

actually risked inciting other inmates against Petitpas. In particular, Petitpas alleges Tiede’s

accusations caused a Latin King-affiliated inmate to blame Petitpas for his disciplinary report for

failure to comply with the DOC’s mask mandate and to want to fight Petitpas. According to

another inmate who observed Tiede’s actions, they “created an immediate uproar from the

inmates in the dorm” and “had the potential for violence towards … Petitpas.” Doc. #30 at 55 (¶¶

4-5). Tiede’s actions would plausibly deter an inmate of ordinary firmness from exercising his

constitutional rights. Petitpas also alleges a plausible causal connection between his filing

complaints with Faucher and Tiede’s accusations. Accordingly, I will allow Petitpas’s First

Amendment retaliation claim against Captain Griffin to proceed.

        As to Warden Faucher and Deputy Commissioner Quiros, however, Petitpas does not

allege any non-conclusory facts that suggest either Faucher or Quiros personally retaliated

against him. Even though Petitpas has alleged plausible retaliation claims against Griffin and

Tiede, “[i]t is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show, inter alia, the defendant’s personal involvement in

the alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013). Thus, in order to “hold a state official liable under § 1983, a plaintiff must plead and

prove the elements of the underlying constitutional violation directly against the official without



                                                   12
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 13 of 20




relying on a special test for supervisory liability.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d

Cir. 2020).

       Here, Petitpas alleges that Faucher created “an atmosphere ripe for retaliation” by

identifying Petitpas as the inmate who complained about enforcing the DOC’s mask policy, that

he ignored other complaints that Petitpas filed, and that he failed to abate the risks created in the

dorm after Tiede’s accusations and the pieces of metal went missing. Doc. #30 at 12 (¶¶ 48-49).

He also alleges that Quiros failed to investigate his friend’s email about Captain Griffin’s

misconduct, that he would not have been subject to retaliation if Quiros had addressed that

complaint, and that Quiros had “no qualms” about maintaining a code of silence about gross staff

misconduct. Id. at 14-15 (¶ 55). None of these allegations plausibly establish how Faucher or

Quiros personally participated in any of the “adverse actions” against Petitpas in response to his

filing complaints. Accordingly, I will dismiss Petitpas’s First Amendment retaliation claims

against Faucher and Quiros.

       Eighth Amendment deliberate indifference

       Petitpas alleges that each defendant was deliberately indifferent to his health and safety in

violation of the Eighth Amendment. Id. at 11-15 (¶¶ 41, 45, 51, 59). The Eighth Amendment to

the U.S. Constitution protects against the infliction of cruel and unusual punishment. See U.S.

Const. amend. VIII. The Supreme Court has long recognized that prison officials violate the

Eighth Amendment if they are deliberately indifferent to a substantial risk of serious harm to a

sentenced prisoner. See Farmer v. Brennan, 511 U.S. 825, 847 (1994); Estelle v. Gamble, 429

U.S. 97, 104-05 (1976). “The Eighth Amendment requires prison officials to ‘take reasonable

measures to guarantee the safety of the inmates,’” and “[t]hat extends to ‘protect[ing] prisoners




                                                 13
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 14 of 20




from violence at the hands of other prisoners.’” Morgan v. Dzurenda, 956 F.3d 84, 89 (2d Cir.

2020) (quoting Farmer, 511 U.S. at 832, 833).

       In order to establish an Eighth Amendment claim of deliberate indifference to safety, a

prisoner must show that: (1) he was subject to conditions of confinement that posed an

objectively serious risk of harm, as distinct from what a reasonable person would understand to

be a minor risk of harm; and (2) a defendant prison official acted not merely carelessly or

negligently but with a subjectively reckless state of mind akin to criminal recklessness (i.e.,

reflecting actual awareness of a substantial risk that serious harm to the prisoner would

result). See Morgan, 956 F.3d at 89; Collazo v. Pagano, 656 F.3d 131, 135 (2d Cir. 2011) (per

curiam).

       I have already allowed Petitpas’s Eighth Amendment deliberate indifference claims to

proceed against Captain Griffin for telling other inmates Petitpas was an informant and against

Warden Faucher for failure to enforce the DOC’s mask policy. Petitpas, 2020 WL 6826723, at

*7. Because Petitpas’s remaining Eighth Amendment claims differ with respect to each

defendant, I will address them each in turn.

       Officer Tiede

       Petitpas brings an Eighth Amendment deliberate indifference claim against Officer Tiede

for—on two separate occasions—screaming Petitpas’s name, suggesting Petitpas is a snitch, and

encouraging other inmates to take out their frustrations on him, even after prison officials knew

that two pieces of metal had gone missing. Doc. #30 at 11-12 (¶¶ 42-45).

       The Second Circuit has recognized that “a number of courts have found an Eighth

Amendment violation where a guard publicly labels an inmate as a snitch, because of the

likelihood that the inmate will suffer great violence at the hands of fellow prisoners.” Burns v.



                                                 14
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 15 of 20




Martuscello, 890 F.3d 77, 91 (2d Cir. 2018). Petitpas alleges that Tiede suggested to known

members of the Latin Kings gang that Petitpas was a snitch, repeatedly encouraged them to take

out their frustrations with the DOC’s mask mandate on Petitpas, and told them to look Petitpas

up “to see what he is all about.” Additionally, Petitpas alleges that Tiede’s actions actually

caused other inmates to threaten Petitpas with violence, distinguishing Petitpas’s second

amended complaint from his prior complaint which only alleged he had a “mere fear of an

assault” due to Tiede’s actions. See Petitpas, 2020 WL 6826723, at *6. For the objective prong,

Petitpas has plausibly alleged that he faced an objectively serious risk of harm as a result of

Tiede’s actions.

       As to the subjective prong, Petitpas has plausibly alleged that Tiede acted recklessly by

repeatedly encouraging other inmates to take out their frustrations on Petitpas and by causing

other inmates to believe Petitpas was a snitch, even though it is “well understood that inmates

known to be snitches are widely reviled within the correctional system.” Burns, 890 F.3d at

91. Accordingly, I conclude that Petitpas has sufficiently alleged that Tiede acted with deliberate

indifference to a substantial risk of serious harm to his safety for initial pleading purposes.

       Warden Faucher

       Petitpas alleges Warden Faucher “acted with extreme deliberate indifference” by not

taking action or reducing the risk to Petitpas’s safety that was created by Griffin and Tiede’s

conduct, especially after the two pieces of metal went missing. Doc. #30 at 12 (¶¶ 46-47, 49).

“For deliberate-indifference claims under the Eighth Amendment against a prison supervisor, the

plaintiff must plead and prove that the supervisor had subjective knowledge of a substantial risk

of serious harm to an inmate and disregarded it.” Tangreti, 983 F.3d at 616.

       Petitpas alleges that he and other inmates submitted five written complaints to Warden



                                                 15
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 16 of 20




Faucher describing how Captain Griffin had identified Petitpas as an informant to the inmates in

his dorm, how Officer Tiede had twice encouraged the inmates to take out their frustrations with

the DOC’s COVID-19 policies against Petitpas, and how Griffin and Tiede’s actions put Petitpas

at risk of violence. Warden Faucher acknowledged receipt of each of the complaints and in each

case stated that the allegations had been or would be investigated. See Doc. #30 at 27, 32, 35, 37,

39. However, Petitpas alleges Warden Faucher took no measures to ensure Petitpas’s safety

within Brooklyn. For initial pleading purposes, I conclude that Petitpas has satisfied the

subjective prong because he has plausibly alleged that Warden Faucher “personally knew of and

disregarded an excessive risk to [Petitpas’s] health or safety.” Tangreti, 983 F.3d at 619.

       Additionally, Petitpas has plausibly alleged Warden Faucher’s inaction contributed to

conditions of confinement that objectively posed an unreasonable risk of serious harm for the

same reasons stated above. Accordingly, I will allow Petitpas’s Eighth Amendment deliberate

indifference claim to proceed against Warden Faucher for his inaction in response to Petitpas’s

complaints and Griffin and Tiede’s conduct.

       Deputy Commissioner Quiros

       Petitpas alleges that Deputy Commissioner Quiros acted with deliberate indifference by

failing to respond to an email sent by Petitpas’s friend about Captain Griffin’s misconduct, and

by failing to provide training or guidance for enforcing the DOC’s mask policy and failing to

take further action as Brooklyn was “consumed by positive COVID-19 cases.” Doc. #30 at 14-15

(¶¶ 52-59).

       With respect to Petitpas’s claim against Quiros related to Griffin’s conduct, Petitpas’s

only allegation that Quiros had any knowledge of the incident is that he received an email from

Petitpas’s friend complaining that “Captain Griffin went around waking every man who was



                                                16
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 17 of 20




sleeping yesterday to say ‘Chad says [you’re] sick. Are you sick?’” Doc. #30 at 48 (Ex. I). That

statement, and Quiros’s alleged failure to respond to or investigate it, does not on its own

plausibly allege that Quiros had subjective knowledge that Petitpas faced a substantial risk of

serious harm and disregarded it. Accordingly, I will dismiss Petitpas’s Eighth Amendment claim

against Quiros to the extent it relates to Griffin’s conduct.

       As to Petitpas’s claim related to the DOC’s mask mandate and COVID-19 policies, it is

undisputed that COVID-19 “is a highly dangerous disease that poses a significant risk of severe

illness and death[.]” Martinez-Brooks v. Easter, 2020 WL 2405350, at *21 (D. Conn. 2020)

(finding prisoners’ claims during a COVID-19 outbreak satisfied the objective component for a

deliberate indifference claim). Moreover, the DOC’s decision to require masks “was made, first

and foremost, out of concern for the safety” of staff and inmates and to protect them from

COVID-19. Doc. #30 at 19. The Notice to Inmate Population signed by Quiros states “[t]he

wearing of masks is being required for your personal safety.” Id. at 21. Petitpas describes several

instances in which he was exposed to increased risks after the mask mandate went into effect

because of staff or inmates’ failure to comply with the mask policy, and Petitpas ultimately

tested positive for COVID-19 after these incidents. For initial pleading purposes, I conclude that

Petitpas has plausibly alleged that Quiros’s failure to provide training or guidance related to the

mask mandate, and his failure to take further action following Petitpas’s complaints, created an

objectively serious risk of harm.

       For the subjective prong, Petitpas alleges that he wrote to Quiros on April 26, a few days

after the mask mandate went into effect, stating that it was not being enforced at Brooklyn and

that Warden Faucher was relying on a “technicality” to ignore it. Id. at 14 (¶ 52). On May 13,

Petitpas’s friend emailed Quiros that “the mask mandate is also not working at this facility as the



                                                  17
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 18 of 20




staff may or may not be compliant at their discretion.” Id. at 47 (Ex. H). Although Quiros

responded to that email by ordering temperature checks in Petitpas’s dorm, Petitpas alleges that

Quiros did not take any other steps to address the lack of compliance with the mask mandate that

Quiros had put in place. Petitpas also alleges that Quiros would have been aware that Brooklyn

was “consumed” with COVID-19 cases over this period because more than half of inmates and

staff at Brooklyn eventually tested positive for COVID-19 and Brooklyn had more COVID-19

cases than any other DOC facility. Despite knowing the risk COVID-19 posed to inmates at

Brooklyn including Petitpas personally, Petitpas alleges that Quiros did not make any changes to

improve compliance with the mask mandate at Brooklyn, did not take any steps to address

training or guidance for the policy, and did not discipline non-compliant inmates or staff. For

initial pleading purposes, I conclude that that Petitpas has plausibly alleged that Quiros had

subjective knowledge of a substantial risk of serious harm to Petitpas and disregarded it.

       Accordingly, I will allow Petitpas’s Eighth Amendment deliberate indifference claim to

proceed against Deputy Commissioner Quiros.

                                           CONCLUSION

       In accordance with the foregoing analysis and the Court’s prior initial review order, the

Court enters the following orders:

       (1) Petitpas’s First Amendment retaliation claims may proceed against Captain Griffin

and Officer Tiede. Petitpas’s Eighth Amendment deliberate indifference claims may proceed

against Captain Griffin for telling other inmates Petitpas was an informant; against Officer Tiede

for suggesting Petitpas was an informant and encouraging other inmates to take out their

frustrations on Petitpas; against Warden Faucher for failure to enforce the DOC’s mask policy

and for inaction in response to Petitpas’s complaints and Griffin and Tiede’s conduct; and



                                                18
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 19 of 20




against Deputy Commissioner Quiros for failing to enforce the mask mandate and take steps to

address the COVID-19 outbreak at Brooklyn. These claims may proceed against the defendants

only in their individual capacities for money damages. The Court DISMISSES all of Petitpas’s

other claims against all defendants.

       (2) The Clerk shall reinstate Officer Tiede and Commissioner Quiros as defendants in

this case and shall verify their current work addresses with the DOC Office of Legal Affairs,

mail waiver of service of process request packets containing the complaint to those defendants at

the confirmed addresses within twenty-one (21) days of this Order, and report to the Court on

the status of the waiver requests by not later than the thirty-fifth (35) day after mailing. If any

defendant fails to return the waiver request, the Clerk shall arrange for in-person service by the

U.S. Marshals Service on that defendant, and that defendant shall be required to pay the costs of

such service in accordance with Fed. R. Civ. P. 4(d).

       (3) The Clerk shall send a courtesy copy of the second amended complaint and this Order

to the DOC Office of Legal Affairs.

       (4) The defendants shall file their response to the second amended complaint, either an

answer or motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

waiver of service of summons forms are mailed to them.

       (5) The discovery deadline is extended to November 2, 2021.

       (6) The deadline for motions for summary judgment is extended to December 2, 2021.

       (7) Pursuant to Local Rule 7(a), a nonmoving party must respond to a dispositive motion

(i.e., a motion to dismiss or a motion for summary judgment) within twenty-one (21) days of the

date the motion was filed. If no response is filed, or the response is not timely, the Court may




                                                 19
        Case 3:20-cv-00769-JAM Document 40 Filed 05/06/21 Page 20 of 20




grant the dispositive motion without further proceedings.

       (8) All other previously entered orders remain in effect except as modified by this order.

       It is so ordered.

       Dated at New Haven this 6th day of May 2021.

                                                    /s/ Jeffrey Alker Meyer
                                                    Jeffrey Alker Meyer
                                                    United States District Judge




                                               20
